Title: From James Madison to James Monroe, 20 April 1803
From: Madison, James
To: Monroe, James


private
Dear Sir
Washington Apl. 20. 1803.
You will receive with this all the communications claimed by the actual & eventual posture of our affairs in the hands of yourself & Mr. Livingston. You will find also that the Spanish Govt. has pretty promptly corrected the wrong done by its Officer at N. Orleans. This event will be a heavy blow to the clamorors for war, and will be very soothing to those immediately interested in the trade of the Missisipi. The temper manifested by our Western Citizens has been throughout the best that can be conceived. The real injury from the suspension of the deposit was however much lessened by the previous destruction of the entire crop of wheat in Kentucky; by the number of sea vessels built on the Ohio and by throngs of vessels from Atlantic ports to the Mississippi, some of which ascended to the Natches. The permission also to supply the market at N. O. & to ship the surplus as Spanish property to Spanish ports, was turned to good account. The trial therefore has been much alleviated. Certain it is that the hearts and hopes of the western people are strongly fixed on the Mississippi for the future boundary. Should no improvement of existing rights be gained the disappointment will be great. Still respect for principle & character, aversion to war and taxes the hope of a speedy conjuncture more favorable, and attachment to the present order of things will be persuasive exhortations to patience. It is even a doubt with some of the best judges whether the deposit alone would not be waved for a while rather than it should be the immediate ground of war and an alliance with England. This suggested a particular passage in the official letter now sent you & Mr. L.
The elections in New England are running much against the administration. In Virginia [the] result is but very partially known. Brent is outvoted by Lewis. In general things continue well in that state.
The affair between the president and J Walker has had a happy eclaircissement. Even this general communication is for your own bosom only as already privy to the affair.
I have recd. a very friendly letter from Genl. Fayette, which I shall answer as soon as I can get some further information. We are all much distressed by his late accident, and are anxious for every proof to be given him of the affection of this Country. Congress found an occasion of voting about 11 or 12,000 Acres of land N. W. of the Ohio with liberty to locate it any where. This may be made worth now probably abt. 20,000 dollars. In a little time the value must greatly increase. Whether any thing else can or will be done, you can judge as well as myself. Assure him of my undi[mi]nished friendship for him, which he knows to have been perfectly sincere & ardent.
Mr. Coleman has sent a list of the furniture. It is some articles short of your list, which contains a few we shall not want. They are not yet arrived here.
 

   
   RC (DLC). Unsigned. Docketed by Monroe. Italicized words are those encoded by JM using the code he sent Monroe on 28 Feb. 1803 and decoded here by the editors. RC decoded interlinearly by Monroe, except for a few lines decoded by a clerk.



   
   JM to Livingston and Monroe, 18 Apr. 1803 (first letter).



   
   Challenger Joseph Lewis, Jr., defeated incumbent Republican Richard Brent in the congressional district comprising Prince William, Loudoun, and Fairfax Counties. Brent’s defeat was ascribed to a poor turnout in Prince William County which resulted from Republican overconfidence. Although final results were not in at the time JM wrote, reports from New England indicated that in Connecticut, Vermont, and Massachusetts, the Federalist candidates for governor were ahead. Vermont elected two Republican senators and three (out of a total of four) Republican representatives. The Federalist candidates were ahead in the congressional contest in Connecticut, and the Massachusetts senatorial race was as yet undecided (National Intelligencer, 30 Mar. and 8, 15, 18, 20, and 22 Apr. 1803).



   
   JM referred to differences between Jefferson and John Walker regarding advances Jefferson had made to Walker’s wife, Betsey, in 1768 (Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 1:153–55, 4:217–23).



   
   JM no doubt referred to Lafayette’s letter of 1 Dec. 1802.



   
   See Coleman to JM, 9 Apr. 1803, and n. 1.


